The only issue on this appeal is the claim of the defendant that the plaintiff was guilty of contributory negligence as a matter of law. She was struck by the defendant's automobile while she was crossing a street near the center of Waterbury. A number of cars were parked on the side of the street from which she was proceeding, headed in diagonally to the curb, and she passed between two of them upon an established crosswalk. There was testimony that, before she stepped from the curb and again as she came out from between the cars she looked both ways; and the evidence indicated that she was struck when she had taken only two or three steps beyond them. The defendant claims that, had the plaintiff looked, she must have seen the defendant's car approaching and hence she either did not keep a proper outlook or else proceeded into the street in negligent disregard of her own safety. The street was straight and, except for automobiles, unobstructed, and there would be much force in this claim except for one circumstance: The jury might have reasonably concluded from the testimony that one or more of the parked cars between the plaintiff and the defendant's automobile were in motion, drawing in to or backing away from the curb, and hence that her vision was obstructed and her failure to see the defendant's automobile was due to this fact. With this element present in the case the issue of contributory negligence was one for the jury to determine.
   There is no error.